Case 4:20-cv-04142 Document 5 Filed on 12/11/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 11, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-04142 Document 5 Filed on 12/11/20 in TXSD Page 2 of 2
